United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued May 8, 2015                     Decided May 29, 2015

                        No. 14-5299

    JIHAD DHIAB, DETAINEE, GUANTANAMO BAY NAVAL
  STATION AND SHAKER AAMER, AS NEXT FRIEND OF JIHAD
                        DHIAB,
                      APPELLEES

                              v.

BARACK OBAMA, PRESIDENT OF THE UNITED STATES, ET AL.,
                   APPELLANTS

               HEARST CORPORATION, ET AL.,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:05-cv-01457)


     Catherine H. Dorsey, U.S. Department of Justice, argued
the cause for appellants. With her on the briefs were Benjamin
C. Mizer, Acting Assistant Attorney General, Vincent H. Cohen,
Jr., Acting U.S. Attorney, and Matthew M. Collette, Attorney.

    David A. Schulz argued the cause for appellees Hearst
Corporation, Inc., et al. With him on the brief was Matthew L.
Schafer.
                               2

    Jon B. Eisenberg argued the cause for appellee Dhiab. With
him on the brief were Lisa R. Jaskol, Cori Crider, Alka
Pradhan, and Eric L. Lewis.

   Ryan M. Keats was on the brief for amici curiae
Constitutional Law Professors in support of appellees.

     Rachel Levinson-Waldman was on the brief for amici curiae
Brennan Center for Justice and Electronic Frontier Foundation
in support of intervenors-appellees.

    Hina Shamsi and Arthur B. Spitzer were on the brief for
amici curiae American Civil Liberties Union and Reporters
Committee for Freedom of the Press in support of intervenors-
appellees.

   Before: GARLAND, Chief Judge, and MILLETT and
WILKINS, Circuit Judges.

    Opinion for the Court filed PER CURIAM.

     PER CURIAM: Abu Wa’el (Jihad) Dhiab was a detainee at
the United States Naval Base at Guantanamo Bay, Cuba until
December 2014. During the course of his habeas corpus
proceedings in the district court, Dhiab went on a hunger strike.
Subsequently, he filed a motion asking the court to enjoin the
government from forcibly extracting him from his cell and
force-feeding him. In determining whether to grant the motion,
the court examined 32 classified videotapes of Dhiab’s forcible
cell extractions and force-feedings.

     In June 2014, several news media organizations intervened
in Dhiab’s habeas proceedings for the purpose of filing a motion
to unseal and release the videotapes. Currently before us is the
government’s appeal from the district court’s decision,
                                3

effectuated in two orders, granting the media organizations’
motion with certain modifications. We cannot reach the merits
of this appeal, however, because it is premature. The district
court’s decision did not terminate the action, and it does not
qualify as an immediately appealable collateral order. We
therefore lack jurisdiction to review it. Nor does this case
present the extraordinary circumstances required to grant the
government’s alternative request for a writ of mandamus.

                                 I

    Pursuant to statute, this court has “jurisdiction of appeals
from all final decisions of the district courts.” 28 U.S.C. § 1291.
A “‘final decisio[n]’ is typically one ‘by which a district court
disassociates itself from a case.’” Mohawk Indus., Inc. v.
Carpenter, 558 U.S. 100, 106 (2009) (alteration in original)
(quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 42
(1995)). The “statute’s core application is to rulings that
terminate an action.” Gelboim v. Bank of Am. Corp., 135 S. Ct.
897, 902 (2015) (citing Catlin v. United States, 324 U.S. 229,
233 (1945)).

    The district court’s two orders in this case plainly do not
match that description. The first order granted the intervenors’
motion to unseal with the condition that “counsel shall work
cooperatively . . . to ensure that all necessary redactions of the
videotapes shall be made so that they may then be entered on the
public docket.” Order at 2, Dhiab v. Obama, No. 05-1457
(D.D.C. Oct. 3, 2014). The order further provided that “the
videotapes shall remain sealed until all such redactions are
made.” Id. The second order directed the parties to “submit a
Joint Proposal regarding how the videotapes can be made
available to the public most efficiently.” Order at 1, Dhiab v.
Obama, No. 05-1457 (D.D.C. Oct. 9, 2014). It further provided
                                 4

that “the videotapes shall remain under seal until the Court has
approved the Joint Proposal.” Id.

     The government has not yet begun to make the redactions
required by the district court, and no Joint Proposal has yet been
prepared. At oral argument, the government and Dhiab agreed
that it is likely that there will be disputes regarding the scope of
the redactions once they are made, rendering further litigation
over those disputes in the district court, and then on appeal, also
likely. Oral Arg. Recording at 2:26-40; id. at 36:50-59; see
Mohawk Indus., 558 U.S. at 106 (recognizing that “[p]ermitting
piecemeal, prejudgment appeals . . . undermines efficient
judicial administration and encroaches upon the prerogatives of
district court judges, who play a special role in managing
ongoing litigation” (internal quotation marks omitted)).
Accordingly, because the district court’s decision is not one that
“‘ends the litigation on the merits and leaves nothing for the
court to do but execute the judgment,’” it is not the kind of
decision that typically falls within the meaning of § 1291.
Gelboim, 135 S. Ct. at 902 (quoting Catlin, 324 U.S. at 233); see
Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867
(1994)).

     Nor does the decision fall within the collateral order
doctrine, which holds that § 1291 “encompasses not only
judgments that terminate an action, but also a small class of
collateral rulings that, although they do not end the litigation, are
appropriately deemed final.” Mohawk Indus., 558 U.S. at 106
(internal quotation marks omitted). “That small category
includes only decisions that are conclusive, that resolve
important questions separate from the merits, and that are
effectively unreviewable on appeal from the final judgment in
the underlying action.” Id. (internal quotation marks omitted).
At a minimum, the government has failed to satisfy the third
requirement.
                                 5

     The government maintains that the district court’s decision
will be unreviewable on appeal because, by the time a final
judgment is entered in the case, the videotapes will have been
released and the “cat [will be] out of the bag.” Gov’t Br. 30
(quoting In re Papandreou, 139 F.3d 247, 251 (D.C. Cir. 1998)).
But that is incorrect. As quoted above, the district court directed
that “the videotapes shall remain sealed until all . . . redactions
are made” and “until the Court has approved the Joint Proposal.”
Hence, unless and until the district court approves the Joint
Proposal and orders the unsealing and release of the redacted
videotapes, the cat will remain comfortably in the bag. This is
simply not a case in which the district court has already ordered
disclosure of allegedly protected documents. Cf. Al Odah v.
United States, 559 F.3d 539, 543-44 (D.C. Cir. 2009) (finding
that an order “directing disclosure of . . . unredacted classified
information” was “effectively unreviewable on appeal from a
final judgment” because, “[o]nce the information is disclosed,
the ‘cat is out of the bag’ and appellate review is futile” (quoting
Papandreou, 139 F.3d at 251)).

     Moreover, in light of the district court’s willingness to stay
its interlocutory orders pending this appeal, we are confident
that it would do so again with respect to an order directing the
unsealing and release of the videotapes, or that it would at least
grant a stay providing sufficient time for this court to act before
the effective date of that order. If the district court does not do
so, the government may, of course, apply to this court for an
emergency stay pending appeal. Accordingly, the district
court’s decision is not effectively unreviewable on appeal.

    The government further contends that the district court’s
decision is effectively unreviewable because, in the absence of
an appeal, it will have to devote hundreds of hours of its
employees’ labor to making the required redactions. But the
Supreme Court has consistently declined to find litigation
                                 6

burdens sufficient to bring a case within the narrow scope of the
collateral order doctrine. As the Court held in Mohawk
Industries, “[t]hat a ruling ‘may burden litigants in ways that are
only imperfectly reparable by appellate reversal of a final
district court judgment . . . has never sufficed’” to satisfy the
third requirement of the doctrine. 558 U.S. at 107 (quoting
Digital Equip., 511 U.S. at 872); see, e.g., Lauro Lines S.R.L. v.
Chasser, 490 U.S. 495, 499 (1989) (“‘[T]he possibility that a
ruling may be erroneous and may impose additional litigation
expense is not sufficient to set aside the finality requirement
imposed by Congress’ in § 1291[.] Instead, we have insisted
that the right asserted be one that is essentially destroyed if its
vindication must be postponed until trial is completed.”
(quoting Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 436
(1985))). Indeed, “[i]f the expense of litigation were a sufficient
reason for granting an exception to the final judgment rule, the
exception might well swallow the rule.” Richardson-Merrell,
472 U.S. at 436 (internal quotation marks omitted).

     For the foregoing reasons, we conclude that we are without
jurisdiction to entertain the government’s interlocutory appeal.
We further note that leaving this matter with the district court
for the time being may have three salutary effects. First, it will
give the district court an opportunity to consider whether the
eight-day time frame it set for the redaction process is
reasonable in light of the declaration the government
subsequently filed concerning the complexity of the task, as well
as the commitment Dhiab’s counsel made at oral argument to
accommodate a request for more time. Second, it is possible
that appropriate redactions will limit the scope of, or perhaps
eliminate altogether, the government’s concerns over release of
the videotapes. Finally, leaving the case in the district court will
also give that court an opportunity to consider the supplemental
declarations that the government submitted in support of its
motion for a stay. When it ruled on the intervenors’ motion to
                                 7

unseal, the district court did not have an opportunity to consider
those declarations, which set out the harm associated with
release of the videotapes in considerably more detail than the
declarations the government submitted in opposition to the
initial motion.

                                 II

     We also conclude that the government’s alternative request
for a writ of mandamus must be denied, for substantially the
same reasons that we lack jurisdiction under § 1291. Mandamus
is a “‘drastic and extraordinary’ remedy ‘reserved for really
extraordinary causes.’” Cheney v. U.S. Dist. Court for the Dist.
of Columbia, 542 U.S. 367, 380 (2004) (quoting Ex parte Fahey,
332 U.S. 258, 259-60 (1947)). To qualify for a writ of
mandamus, three conditions must be satisfied: “(1) the
mandamus petitioner must have ‘no other adequate means to
attain the relief he desires,’ (2) the mandamus petitioner must
show that his right to the issuance of the writ is ‘clear and
indisputable,’ and (3) the court, ‘in the exercise of its discretion,
must be satisfied that the writ is appropriate under the
circumstances.’” In re Kellogg Brown & Root, Inc., 756 F.3d
754, 760 (D.C. Cir. 2014) (quoting Cheney, 542 U.S. at 380-81).

     As we have explained above, the government has another
adequate means to prevent the release of the videotapes because
it can appeal anew if the district court finally orders the
videotapes unsealed and released. And just as the government’s
desire to avoid litigation burdens is insufficient to bring the case
within the scope of the collateral order doctrine, it is likewise
insufficient to warrant mandamus. See In re Thornburgh, 869
F.2d 1503, 1517 (D.C. Cir. 1989) (citing Bankers Life & Cas.
Co. v. Holland, 346 U.S. 379, 383 (1953)). Under these
circumstances, issuing a writ of mandamus would subvert the
purpose of the no-other-adequate-means condition of
                               8

mandamus, which is “designed to ensure that the writ will not be
used as a substitute for the regular appeals process.” Cheney,
542 U.S. at 380-81. And that is something we will not do.

                               III

     For the foregoing reasons, we dismiss the appeal for lack of
jurisdiction and deny the request for a writ of mandamus.

                                                    So ordered.